Case 1:99-mc-09999-UNA Document 195-6 Filed 02/18/21 Page 1 of 7 PageID #: 16502




                                Exhibit F
                           Claim Chart – ’250 Patent
            Case 1:99-mc-09999-UNA Document 195-6 Filed 02/18/21 Page 2 of 7 PageID #: 16503
Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,741,250 by Lenovo



              US Patent 6,741,250 Versus Lenovo VOIP 360 Camera




                                                                                                     1
              Case 1:99-mc-09999-UNA Document 195-6 Filed 02/18/21 Page 3 of 7 PageID #: 16504
 Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,741,250 by Lenovo




1. A method of:


     recording a video stream comprising a plurality of frames, wherein said plurality of frames define a
         plurality of distorted images;


     designating a portion of said video stream to be a video segment; and


     specifying a view path through said video segment.




                                                                                                            2
               Case 1:99-mc-09999-UNA Document 195-6 Filed 02/18/21 Page 4 of 7 PageID #: 16505
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,741,250 by Lenovo

     Claim 1
                    https://cdn.cnetcontent.com/69/5b/695be55e-1768-4975-b79d-b68f7939d23d.pdf


A method of:


recording a
video stream
comprising a
plurality of
frames, wherein
said plurality of
frames define a
plurality of
distorted images




                                                                                                        3
                 Case 1:99-mc-09999-UNA Document 195-6 Filed 02/18/21 Page 5 of 7 PageID #: 16506
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,741,250 by Lenovo

    Claim 1
                    https://www.youtube.com/watch?v=EJPLuYoxl6Q {e.g. with “quadrant view” display mode listed in slide 3 above}


A method of:


recording a
video stream
comprising a
plurality of
frames,
wherein said
plurality of
frames define
a plurality of
distorted
images
                     { Note: images for a 90 degree field of view for the “quadrant view” on a flat screen are distorted as shown above. }


                                                                                                                                        4
               Case 1:99-mc-09999-UNA Document 195-6 Filed 02/18/21 Page 6 of 7 PageID #: 16507
  Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,741,250 by Lenovo

  Claim 1
               https://www.youtube.com/watch?v=EJPLuYoxl6Q {e.g. with “standard view” display mode listed in slide 3 above.
               “Standard view” would be top right quadrant shown on slide 4, at a different time when both people are in the field of
               view for “standard view”.}
designating
a portion of
said video
stream to
be a video
segment;
and




                                                                                                                                        5
              Case 1:99-mc-09999-UNA Document 195-6 Filed 02/18/21 Page 7 of 7 PageID #: 16508
  Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,741,250 by Lenovo

 Claim 1


               https://www.ebay.com/p/13032731034?iid=153687476750   https://www.youtube.com/watch?v=H771eJXZukQ
specifying                                                                                          at 9:30 of video.

a view
path
through
said video
segment.




                                                                     { Note: The zoom feature shown and demonstrated
                                                                     in the Youtube video above is for the Lenovo 500
                                                                     FHD Webcam, but the zoom function illustrated is
                                                                     also available for the VOIP 360 camera as well. }




                                                                                                                     6
